Per Curiam.
It was formerly the practice of chancery to exact security in cases of this kind; but no more was usually exacted, when the chattels in this case were delivered, than an inventory stating that they were put into the custody of the immediate legatee, subject to the limitation over; and even this much.perhaps, had not been practised in Pennsylvania. They might be worn out by use or destroyed by accident; and it was deemed enough that the testator had confided them to the first object of his bounty, to prevent a chancellor, except in very special circumstances, from adding a condition which he had not thought fit to add. For the future, however, the subject is differently disposed of by the act of the 24th of February 1834, section forty-nine, which directs security, under the direction of the orphan’s court, to be given in all cases,
Decree affirmed.